NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JAN 28 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50171

             Plaintiff - Appellee,               D.C. No. 3:13-cr-03587-DMS

   v.
                                                 MEMORANDUM*
MARLENI DEL CARMEN
ARANA-CHAVARRIA,

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                             Submitted January 21, 2015**

Before:       CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Marleni Del Carmen Arana-Chavarria appeals from the district court’s

judgment and challenges the 60-month sentence imposed following her guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Arana-Chavarria contends that the district court erred by failing to compare

her culpability to that of other participants in the drug smuggling organization when

it denied her a minor role adjustment under U.S.S.G. § 3B1.2(b). We review de

novo the district court's interpretation of the guidelines and for clear error the district

court’s factual determination that a defendant is not a minor participant. See United

States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014). Contrary to

Arana-Chavarria’s contention, the record reflects that the court properly considered

Arana-Chavarria’s culpability relative to that of the average participant. See

U.S.S.G. § 3B1.2 cmt. n.3(A). Further, in light of the totality of the circumstances,

the district court did not clearly err in determining that Arana-Chavarria failed to

prove that she was entitled to the adjustment. See id. § 3B1.2 cmt. n.3(C); Hurtado,
760 F.3d at 1069.

      AFFIRMED.




                                            2                                      14-50171